Response to Amendment
The reply filed on 3/1/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): As this application is a Patent Prosecution Highway (PPH) application, a certification that the newly presented claims sufficiently correspond to the allowable claims in the OEE application and incorporation of any further limiting subject matter in dependent claims is required. The reply filed 3/1/2021 fails to provide a certification statement that the newly presented claim sufficiently correspond to the allowable claims in the OEE application and the present claims recite features which are further limiting then those presented in the OEE application. Specifically, the claims recite narrowing language including at least specifying the captured data is movement data from movement sensors and “generated spoken audio instructional comments words, phrases (emphasis added) which informs a person” which narrows the claim construction of the audio instructional comments and the data/sensors with respect to amended claim 40 and subsequently in claims 46, and 48. As these features are not presented in the allowable claims of the OEE application, they should be placed within dependent claims in order for examination to continue in accordance with the PPH program. This is the same reasons for refusal as the action mailed 11/20/2020, as this must be submitted for each amendment that narrows the scope of the independent claims beyond that in the OEE application. Applicant is encouraged to call/email the Examiner when the corrected response is filed to avoid any delays in Examination due to routing issues. See the 2014 Memorandum on Implementation of the Global and IPS Patent Prosecution Highway (PPH) Pilot Programs with Participating Offices1 attached hereto. See also 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                   


    
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf